Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

       Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

       Respondents.


                         DECLARATION OF KAREN M McGOVERN



       I, Karen M. McGovern, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury

of the laws of the United States of America as follows:

       1.      I am the Deputy Division Director, Legal Affairs for the Division of Professions

and Occupations with the Colorado Department of Regulatory Agencies. I am responsible for

supervising legal matters pertaining to my Division, including subpoenas and related proceedings

involving the Colorado Board of Pharmacy (herein, “Pharmacy Board’) in connection with its

Prescription Drug Monitoring Program (herein, “PDMP”). I report to the Director of the

Division, who in turn reports to Patty Salazar, the Executive Director of the Colorado

Department of Regulatory Agencies. I respectfully submit this declaration based on my personal

knowledge. This submission is filed in connection with the Brief in Opposition (herein,

“Opposition Brief”) filed by the State Respondents on this date in response to the Petition for



                                                 1
Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 2 of 9




Expedited Order Enforcing Administrative Subpoenas (herein, “Petition”) filed on November 4,

2019, by Petitioner United State Department of Justice, Drug Enforcement Administration

(herein, “DEA”).

       2.      I am personally familiar with the matters set out herein.

       3.      I have worked for the Division since November 13, 2013, and I have held my

position in charge of legal affairs for the Division since November 16, 2016. I am familiar with

the operation of the PDMP both today and in the past, as well as the program’s legislative and

regulatory history.

       4.      The Pharmacy Board established the PDMP database under state law in 2005. The

PDMP was reauthorized in 2011.

       5.      Colorado’s PDMP was established as a regulatory program housed within the

Pharmacy Board with a focus on protecting patient safety, aimed at providing data to prescribers

and pharmacists about patients under their care, with stringent restrictions on access to the

prescription data, as opposed to a law enforcement program housed within a criminal

enforcement agency with a mission of prosecuting criminal violations. This choice in the format

of the program was an intentional effort to protect the privacy of the data compiled by the

system.

       6.      The PDMP database is a tool for prescribers and dispensers to help reduce

prescription drug misuse, abuse and diversion by helping them make more informed decisions

when considering prescribing or dispensing a controlled substance to a patient.

       7.      Each time a controlled substance is dispensed to an individual, the controlled

substance is required to be reported to the PDMP through the pharmacy. The information

required to be reported to the PDMP is listed in Board Rule 23.00.40, 3 CCR 719-1.



                                                 2
Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 3 of 9




       8.      Any prescriber who holds a current registration issued by the DEA and every

pharmacist is required to register and maintain a user account with the PDMP. See Colo. Rev.

Stat. § 12-280-403(2)(a).

       9.      Prescribers are not required under the PDMP statute to query the PDMP when

prescribing controlled substances, except that prescribers are required to query the PDMP prior

to a second fill of a controlled substance. Pharmacists are not required to query the PDMP for

any patient prior to dispensing a controlled substance.

       10.     Information related to queries that a prescriber or a pharmacist may have entered

in the system is housed separately from other PDMP data, and such query data are not among the

records sought by the administrative subpoenas issued by the DEA in this matter. It is not

possible to determine based on a pharmacy’s PDMP report whether a query was conducted on a

patient prior to dispensing a controlled substance.

       11.     The Pharmacy Board, through the Division of Professions and Occupations,

contracted with Appriss, Inc. (“Appriss”) to operate the PDMP database, collect and store the

PDMP data, and provide reports as requested by the Pharmacy Board or DPO

       12.     Appriss’ PMP Clearinghouse is a web-based program that facilitates the

collection, analysis, and reporting of information on the prescribing, dispensing, and use of

controlled substance prescription drugs.

       13.     Appriss maintains the data on behalf of the Board. Appriss is not authorized to

release the PDMP data without explicit approval and direction from the Board. Any request or

demand to Appriss from a third party for PDMP information would be immediately forwarded to

the Division on behalf of the Board.




                                                 3
Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 4 of 9




       14.     The program currently collects data from more than 9,000 pharmacists at 899

actively licensed Colorado pharmacies in Colorado, as well as another 411 actively licensed out-

of-state pharmacies that are filling prescriptions for patients in Colorado. The program compiles

data on any prescription that such pharmacists fill for a medication listed in the DEA’s Schedule

II through V schedules of controlled substances. Pharmacists are required to upload data to the

program at least once every business day.

       15.     Currently, the earliest “fill date” (the date the prescription was filled) in the

program’s database is June 2011. From June 1, 2011 through November 4, 2019, the PDMP

database contained 63,249,731 prescriptions. In addition to information concerning the

pharmacist who filled a prescription, each database record also captures the name, address, and

identifying details for the patient who received the prescription, the name, DEA registration

number, and address of the prescriber who issued the prescription, and then the details of the

prescription itself, including the type of payment used for the prescription.

       16.     Because the PDMP database compiles data on the specific drugs that a patient is

prescribed, in what dosage, and over what period of time, it is possible in many cases to deduce

the nature of a patient’s ailment solely from the data contained in the PDMP records, such as, for

example, a prescription for buprenorphine/naloxone, which is indicated for a patient with

narcotic dependence who is suffering from withdrawal symptoms, or a prescription for

pregabalin, which is indicated for a patient with fibromyalgia, or diabetic neuropathy, post-

herpetic neuralgia, or spinal cord injury

       17.     Under state law, the information in the PDMP database is strictly controlled, with

unauthorized access to such data punishable by civil fines of up to $10,000 for each violation of

the statute. See Colo. Rev. Stat. § 12-280-406. The statute authorizes pharmacists (as well as



                                                  4
Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 5 of 9




prescribers) to query the PDMP database for information concerning prescriptions filled for

patients under the prescriber’s or pharmacist’s care to ensure patient safety. See Colo. Rev. Stat.

§ 12-280-404(3). Apart from responses to such queries by authorized dispensers or prescribers

concerning information about patients under those licensees’ care, the information in the PDMP

database is not available without prior approval from the PDMP staff.

       18.     Colorado’s PDMP statute authorizes law enforcement agencies to obtain records

from the PDMP database only “so long as the information released is specific to an individual

patient, pharmacy, or practitioner and is part of a bona fide investigation, and the request for

information is accompanied by an official court order or subpoena.” Colo. Rev. Stat. § 12-280-

404(3) (g). The Colorado General Assembly declared that authorizing this limited form of law

enforcement access to PDMP records “provides a mechanism for law enforcement officials and

regulatory boards to efficiently investigate practitioner behavior that is potentially harmful to the

public.” Colo. Rev. Stat. § 12-280-401(d).

       19.     Allowing for limited law enforcement access to the PDMP database only when

the requested records pertained to a patient, prescriber, or dispenser and only when such records

involving that specific person pertained to a “bona fide investigation” reflected a legislative

compromise aimed at protecting the privacy interests of patients while at the same time serving

the important public interest of regulating “practitioner behavior.”

       20.     Since January 1, 2018, the Division has received 230 subpoenas for PDMP data

from the DEA, by far the most prolific requester of PDMP records than all other law

enforcement agencies combined, accounting for more than 80% of the subpoenas and warrants

received by the PDMP during that period.




                                                  5
Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 6 of 9




       21.     In the past, the DEA’s subpoenas were generally targeted at data concerning a

specific patient or specific prescriber, seeking records within a narrow window of time. When

the Division received these targeted subpoenas, the PDMP’s staff produced the requested data as

required by the state law.

       22.     Although that pattern of narrowly targeted subpoenas has continued into 2019 for

the majority of the DEA’s subpoenas, the DEA is now pursuing much broader subpoenas

seeking an entire pharmacy’s whole compendium of all prescription records without regard to

any particular patient or any particular prescriber, spanning the gamut of controlled substances

including substantial numbers of non-opioid medications, and with no bona fide investigation of

any specific patient or prescriber.

       23.     These broad, untargeted requests have sought to compile a pharmacy’s entire

record of prescriptions so as to create a fishing pond in which the DEA’s investigators might

locate potential targets for further, subsequent investigation, rather than to focus on a specific

investigative target that had been developed by the DEA through outside investigation.

       24.     This pattern culminated in a pair of subpoenas served on the Division in June

2019 seeking more than five years of prescription records for two of the largest chains of

pharmacies in Colorado, encompassing more than 300 pharmacies and more than half of the

entire PDMP database for the specified time period.

       25.     Attached hereto as Exhibit 1 are copies, redacted to remove identifying

information that would show the subpoena targets but otherwise true and correct, of the two

subpoenas (MK-19-656106 and MK-19-631888) dated June 3, 2019, which were issued by the

DEA to the PDMP seeking prescription records for more than 300 pharmacies in Colorado.




                                                  6
Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 7 of 9




       26.     In response to these June subpoenas, the Division objected to the disclosure of

patient identifying information on the grounds that disclosure of the patient identities in more

than 18 million prescriptions was an unwarranted invasion of privacy. Instead, the Division

complied with the subpoenas through a two-step process where it first produced deidentified

records in which the patients’ identities were replaced with unique pseudonyms, and it next

offered to produce specific patient identities for particular unique pseudonyms when the DEA

indicated the particular pseudonym had been identified as being associated with a bona fide

investigation of criminal or improper conduct. (Appriss provided the de-identified data sets

using an algorithm that matches unique patients based on data such as first name, last name, date

of birth, and address, and then replaces those fields with a single unique, numeric pseudonym.)

       27.     The data sets for these two subpoenas required approximately three weeks to

assemble. They were produced to the DEA on September 20, 2019.

       28.     The DEA has made no follow up request to the PDMP for specific patient

identities from those pseudonymized data sets.

       29.     Separately, the two new subpoenas at issue in this proceeding – MK-19-823246

(Registrant #1) and MK-19-875540 (Registrant #2) – are the latest in the DEA’s emerging

pattern of recent subpoenas seeking an entire pharmacy’s full compendium of all PDMP records.

In connection with the Opposition Brief by Respondents, my Division has prepared responsive

data sets for both of these subpoenas, and they are to be lodged with the Court (and served on the

DEA). (The Excel files are contained in the tangible exhibit accompanying the Declaration of

Justin Wipf, submitted concurrently with my Declaration here.) The data sets produced here

conform to the Division’s two-step protocol of providing deidentified prescription records with

the patient’s identifying information replaced with a unique numeric pseudonym, and an offer to



                                                 7
Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 8 of 9




provide specific patient identifying information when the DEA uncovers an articulable basis to

believe the patient’s identity is necessary to a bona fide investigation of criminal or improper

conduct.

       30.     Subpoena MK-19-823246, attached as Attachment 1 to the Declaration of Kerry

R. Hamilton (Dkt. No. 1-1, at 15-17, Nov. 4, 2019), was issued August 2, 2019, and seeks nearly

six years of prescription records from the PDMP database for the “Registrant #1” pharmacy.

This pharmacy’s archive of prescription records in the PDMP database spans 116,386

prescriptions issued to 7,597 patients by 444 different prescribers. More than 21,000 of

Registrant #1’s prescriptions (18.4%) involve non-opioid medicines, including 3,691

prescriptions for Adderall or dextroamphetamine (for attention-deficit/hyperactivity disorder

(ADHD), narcolepsy, and other brain disorders), 2,695 prescriptions for Alprozolam (for anxiety

and panic disorders), 1,915 prescriptions for Clonazepam (for seizures and anxiety/panic

disorders), and 433 prescriptions for Vyvanse (for binge-eating disorders). Only 180

prescriptions, less than 0.2% of the entire Registrant #1’s PDMP archive, involve prescripions

for patients who listed a zip code outside of Colorado. The single largest prescriber in Registrant

#1’s PDMP archive, with 13,659 prescription records, is an adult/geriatric nurse practitioner

whose practice is focused on pain management.

       31.     Subpoena No. MK-19-875540, attached as Attachment 2 to the Hamilton

Declaration (Dkt. No. 1-1, at 18-20, Nov. 4, 2019), was issued August 20, 2019, and covers more

than six years of prescription records from the PDMP database for the Registrant #2 pharmacy.

This pharmacy’s archive of prescription records in the PDMP database spans 86,037

prescriptions issued to 6,488 patients by 2,080 different prescribers. More than half, 55.4%, of

Registrant #2’s prescriptions (47,688 prescriptions) involve non-opioid medicines, including



                                                 8
Case 1:19-mc-00105-RM Document 18-1 Filed 12/06/19 USDC Colorado Page 9 of 9




5,774 prescriptions for Androgel or testosterone pills (for hormone replacement and sexual

disorders), 2,115 prescriptions for Alprozolam, 1,635 prescriptions for Clonazepam, 1,331

prescriptions for Adderall or dextroamphetamine, and 503 for Vyvanse. A total of 786 of

Registrant #2’s prescriptions in the PDMP archive, just 0.9%, involve prescripions for patients

who listed a zip code outside of Colorado. The single largest prescriber in Registrant #2’s PDMP

archive, with 5,687 prescription records, is an advanced registered nurse practitioner whose

practice is focused on pain mangement.

       32.     The foregoing is true and accurate, to the best of my knowledge.




                                                9
